Citation Nr: 0939999	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  97-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to March 
1973.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in San Juan, Puerto Rico, that denied the benefit sought 
on appeal.  

In August 2003, November 2006, and December 2008 the Board 
remanded the matter for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in September 2009 and November 2008 letters, the Veteran's 
attorney waived the right to have this evidence reviewed in 
the first instance by the RO.


FINDING OF FACT

The Veteran's schizophrenia was incurred in service has been 
causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have 
been met.  
38 U.S.C.A. §§101(24), 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for schizophrenia; a decision at this point poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the Veteran has a current diagnosis of schizophrenia, 
most recently documented in a September 2009 report of 
Michael L. Cesta, M.D., F.A.C.P.  While the Veteran's service 
treatment records are negative for psychiatric treatment or 
complaints, there is nonetheless evidence supporting the in-
service incurrence of his current schizophrenia.  In July 
2008 the Veteran submitted four lay statements supporting the 
in-service incurrence of his condition.  In the first letter, 
A.C. stated he has known the Veteran since childhood, and 
described the Veteran as having "changed completely" upon 
his return from active duty.  In the second letter, F.O. 
states he has known the Veteran since they were teenagers.  
He described the Veteran as bitter, lonely, anxious, and 
nervous after returning from Vietnam.  In the third letter, 
A.M. states he has known the Veteran for over 20 years and 
that upon returning home from Vietnam, the Veteran was not at 
all the same person.  He stated the Veteran's "temperament 
is different from a reasonable person's."  In the last 
letter, M.R. indicated he has known the Veteran for 30 years 
and continues to see him every day.  He states the Veteran 
returned from the war as an extremely nervous and isolative 
person.  The Board finds these statements are supportive of 
the in-service incurrence of the Veteran's disease.  These 
lay witnesses are both competent and credible to describe the 
Veteran's symptoms prior to service and subsequent thereto.  
See Ascherl v. Brown, 4 Vet. App. 371, 376 (1993) (holding 
lay witnesses are competent to provide testimony of no 
psychiatric symptoms before service, psychiatric symptoms in 
service, and symptoms after service sufficient to 
substantiate a claim of service connection.)

In addition, the file contains several positive nexus 
opinions supporting the in-service incurrence of the 
Veteran's schizophrenia and attributing it to his current 
condition.  In the September 2009 report, Dr. Cesta stated, 

It is also quite clear that the patient's 
disease process began while he was in the 
service, and was certainly evident 
immediately upon returning home from 
active duty service. Schizophrenia does 
not manifest itself in a short period 
time, but develops over [an] extended 
period, and this is exactly what happened 
in this patient's clinical condition [1-
11]. The symptoms began after service, 
progressed to the point of extreme 
severity requiring multiple 
hospitalizations from 1985 going forward. 
This patient was completely disabled 
beginning at least 1985, and certainly by 
1993. The clinical course of 
schizophrenia is one of steady 
deterioration from the prodrome of the 
disease which started, in this Veteran, 
around his time of active duty service 
and has steadily progressed until the 
present day.

In addition, in an October 2008 report of Luis Cortes Ruiz, 
psychologist, Dr. Ruiz stated he had reviewed the lay and 
medical evidence of record, and that the Veteran's 
"[s]chizophrenia more likely than not began during 
service."  In addition, in a May 2004 report from Juan 
Lastra Aracil, M.D., Dr. Aracil diagnosed the Veteran with 
paranoid schizophrenia and documented the Veteran's exposure 
to war as a factor the Veteran's diagnosis.  Similarly, an 
August 1994 report of Jose J. Zamora Alvarez, M.D., Dr. 
Alvarez included the Veteran's "[a]ctive military experience 
in the war in Vietnam" under axis IV as an influence on the 
Veteran's diagnosis of chronic paranoid schizophrenia.

The nexus evidence to the contrary includes opinions of 
February 2009 and October 2005 VA examiners.  The February 
2009 examiner's conclusion was essentially based on a lack of 
psychiatric symptoms in service or within one year of 
discharge.  Similarly, the October 2005 VA examiner stated 
that the Veteran's current condition "is considered to have 
been present since 1985, as diagnosed on his first 
psychiatric hospitalization; and is an independent diagnostic 
entity, not due to, related to, caused by, nor secondary to 
his service-connected Diabetes Mellitus, or to any other 
service-connected conditions; nor to his Military service."

The Board finds that at the very least, the evidence is in 
equipoise as to the relationship between the Veteran's 
current schizophrenia and service.  The Board is particularly 
persuaded by the September 2009 opinion of Dr. Cesta because 
his report contains a highly detailed and through review of 
all of the medical evidence in this case, and he clearly 
explains how the Veteran's current disease was manifested by 
early symptoms documented in the early medical record.  He 
provided information on the classic course of schizophrenia 
and demonstrated how the Veteran's symptoms in this case 
followed that course.  He also properly relied on the lay 
evidence of record in supporting the in-service incurrence of 
the Veteran's schizophrenia.  He noted they are descriptions 
of symptoms that were witnessed immediately upon the 
Veteran's return and that do not require medical expertise.  
The October 2008 report similarly properly relies on the lay 
evidence of record.  By contrast, the October 2005 examiner's 
opinion is unsupported by any rationale.  Moreover, the 
examiner did not have the benefit of the lay statements in 
rendering the report.  For these reasons the October 2005 
report is of low probative value.  While the February 2009 VA 
examiner discredited the statements because the witnesses 
"lack the expertise and knowledge to evaluate, diagnose, or 
treat medical condition[s], much less a psychiatric 
condition," the Board does not look to the statements for 
evidence of diagnosis or treatment of the Veteran's 
schizophrenia.  The Board finds the February 2009 examiner's 
conclusion that because there is no support for the in-
service incurrence of the Veteran's disease, it is not 
related to service, is founded on the improper use of the lay 
evidence and thus is of low probative value.  

For all of these reasons, the Board finds that the positive 
evidence outweighs the negative in this case, and that 
service connection is warranted for the Veteran's 
schizophrenia.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


